110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re James E. JOHNSON, Debtor.James E. JOHNSON, Appellant,v.AMERICAN SAVINGS BANK;  United States Trustee;  UnitedStates Internal Revenue Service, Appellees.
No. 96-35205.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Chapter 13 debtor James E. Johnson appeals pro se the Bankruptcy Appellate Panel (BAP)'s affirmance of the bankruptcy court's order sustaining the bankruptcy trustee's objection to Johnson's plan and dismissing his case.  We affirm for the reasons stated in the BAP's decision filed on December 4, 1995.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to consider Johnson's issues raised for the first time on appeal, and we reject Johnson's contention that this appeal should be stayed under the primary jurisdiction doctrine.  See Grimmett v. Brown, 75 F.3d 506, 515 (9th Cir.1996), cert. denied, 117 S.Ct. 759 (1997)